DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,847,977 (‘977 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of  ‘977 additional method steps/functionality that are not claimed in claims 1, 9 and 17 of the instant invention.  For example the above claims of ‘977 have limitations drawn to “decreasing the voltage setpoint to the adjusted voltage setpoint having a first value when the power level is above a maximum threshold;
 increasing the voltage setpoint to the adjusted voltage setpoint having a second value when the power level is below a minimum threshold” (see claim 1 and other similar recitations in claims 9 and 17 of  ‘977).
It would have been obvious to remove such method steps and/or functionality from the claimed invention of ‘977, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. One would have been motivated to do so for the purpose of simplifying construction/operation of the system of ‘977.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kandatsu (USPN 5,268,832) or, in the alternative, under 35 U.S.C. 103 as obvious over Kandatsu in view of Cardinal et al. (USPAPN 2010/0134076).
With respect to claim 1, Kandatsu discloses, in Figs. 7-8, a method for power limiting in a power inverter (method of operating 4) connected to an external bus line (utility line which is external to 4), the power inverter configured to produce an output voltage (output of 4) and having a voltage regulator (56, 60, 62, 64, 54, 58 and 52) with a voltage setpoint (setpoint of  value of reference voltage VDCref, see ST-44 of Fig. 4) defined for no load on the external bus line (the AC output power is continuously read and the voltage setpoint is changed for all load conditions of the AC power including no load conditions at startup or when no power/current is consumed by the AC load.  For instance se Po and prePo of ST-40 and ST-41.  Thus, there will be a no load condition for Po and/or prePo), the method comprising: 
determining a power level related to a load on the external bus line (when the load changes and/or Po is read, see ST-40); 
determining an adjusted voltage setpoint based on the power level (see ST-44 wherein ST-44 adjusts the setpoint of VDCref according to steps ST-41, ST-42, ST-43, ST-47, ST-48, etc.) including: 
slewing the adjusted voltage setpoint to the voltage setpoint (slewing is interpreted as changing of the voltage from a previous value of VDCref to a new value VDCref+/-ΔV. Since slewing is a change of a signal over time. VDCref is changed to the new value according to the time it takes to set VDCref.  When Po indicates the no load condition the adjusted setpoint is returned to the voltage setpoint) when the power level is within a range defined by a maximum threshold (see ΔP>ΔPLIMIT of ST-43; ΔPLIMT is the maximum threshold) and a minimum threshold (-ΔPLIMIT of ST-47.  The reference voltage is only changed/slewed when the power level is between the maximum and minimum thresholds); and 
causing the voltage regulator to regulate the output voltage based on the adjusted voltage setpoint (the voltage regulator controls 4 such that the output voltage is based on the voltage setpoint).  
Assuming, arguendo, that adjusting the value does not constitute “slewing” and that “slewing” must be interpreted as controlling a ramp rate of a signal over time.  Then Kandatsu fails to explicitly disclose “slewing” VDCref.  However, it is old and well-known to slew the setpoint voltages (and control the slew rate of the setpoint voltages) of a power inverter/regulator for the purpose of preventing the regulator/inverter from reacting too quickly and thus reducing spikes/noise on the outputs.  Such slew rate limiters for setpoint voltages are disclosed in 104 of Fig. 2 and 204 of Fig. 2 of Cardinal et al. (see paragraph 0018).
It would have been obvious to limit the slew rate of the change in the VDCref signal of Kandatsu for the purpose of, among other things, preventing the regulator/inverter of Kandatsu from reacting too quickly and thus reducing spikes/noise on the output.
With respect to claim 6, the method of claim 1, further comprising: 
slewing a second adjusted voltage setpoint to the adjusted voltage setpoint (the output of the combiner connected to 54 is slewed according to the slewing of VDCref and is thus slewed to the adjusted voltage setpoint), wherein the voltage regulator is caused to regulate the output voltage based on the second adjusted voltage setpoint, and thereby based on the adjusted voltage setpoint (58 with 52 and 50 controls 4 based on the second slewed voltage and thus regulates the output as claimed).  
With respect to claim 7, the method of claim 1, further comprising:
 reducing the adjusted voltage setpoint proportional to the load on the external bus line, and thereby to a reduced adjusted voltage setpoint, wherein the voltage regulator is caused to regulate the output voltage based on the reduced adjusted voltage setpoint, and thereby based on the adjusted voltage setpoint (in ST-48 the setpoint is reduced and the regulator controls the output voltage based on the reduced setpoint voltage.  The reducing is based on the load on the external bus line, i.e., Po/ΔP).  
With respect to claim 8, the method of claim 7, further comprising: 
slewing a second adjusted voltage setpoint to the adjusted voltage setpoint, (the output of the combiner connected to 54 is slewed according to the slewing of VDCref and is thus slewed to the adjusted voltage setpoint) wherein the second adjusted voltage setpoint is reduced proportional to the load on the external bus line, and thereby to the reduced adjusted voltage setpoint (the second voltage set point is adjusted proportional to VDCref and thus the circuit operates as claimed).  
Claims 9, 14-17 and 20 are rejected for essentially the same reasons as claims 1 and 6-8.  Note 62 with 64 constitutes a processor and memory (computer-readable storage medium) having data (program code). 

Claims 2-5, 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Kandatsu in view of Cardinal et al. (USPAPN 2010/0134076).
With respect to claim 4, Kandatsu fails to disclose the specific values limits of the VDCref.  Cardinal et al. discloses an amplitude limiter (106 of Fig. 1 and 216 of Fig. 2) for the purpose of insuring that the setpoint values de not exceed the capabilities of the regulator/inverter (e.g., see paragraph 0018).  However, Cardinal et al. fails to disclose the specific maximum/minimum limits of the combined amplitude and slew rate limiters.  Thus, the above combination fails to explicitly disclose “wherein slewing the adjusted voltage setpoint includes slewing the adjusted voltage setpoint to the voltage setpoint so that the adjusted voltage setpoint has a value no less than 20% of the voltage setpoint and no greater than 120% of the voltage setpoint.”  
Nevertheless it would have been obvious to add the amplitude limiter(s) of Cardinal et al. for the purpose of preventing the circuit from operating outside its capabilities.  Furthermore, it would have been obvious to set the maximum amplitude to no greater than 120% of the voltage setpoint and the minimum amplitude to no less than 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a maximum and minimum limit within a desired/required acceptable range so as to not exceed the acceptable capabilities of the system.
Claims 2 and 3 are rejected for the same reasons as claim 4.
With respect to claim 5, the method of claim 1, wherein the power level and thereby the adjusted voltage setpoint are time-variable, and the slewing the adjusted voltage setpoint causes the adjusted voltage setpoint to approach the voltage setpoint over time (as combined above the slew rate limiter of Cardinal will adjust the setpoint in a time-variable manner over time as set by the slew rate limiter).  
Claims 10-13 and 18-19 are rejected for the same reasons as claims 2-4.

Response to Arguments
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive. 
The argument that “Kandatsu's determination steps ST-43 and ST-47 do not teach a determination as to whether a power level is within a range defined by maximum and minimum thresholds” is not persuasive.  This is because steps ST-41-ST-48 detects whether ΔP is within a maximum (i.e. ΔPLIMIT) and minimum threshold       (i.e. -ΔPLIMIT).  Furthermore, ΔP is expressed as a function of the current (e.g., new) power level (Po) minus the previous power level (prePo).  Thus, the inequalities of St-42 to ST48 may be expressed in terms of Po. Therefore it is determined if Po violates the thresholds of the maximum and minimum thresholds.  For example when the inequality of ST-42 is rewritten in terms of Po instead of ΔP, ST-42 would equal Po>prePo (i.e., adding prePo to both sides of the inequality).  This is further illustrated in the two figures below showing graphs for when the inequalities expressed in terms of ΔP and Po, respectively, are violated.  Assume, for the sake of simplifying discussion, that  ΔPLIMIT equals 4W and  -ΔPLIMIT equals -4 W.

Fig. 1 when the inequalities are defined by ΔP (i.e., Po-prePo)

    PNG
    media_image1.png
    253
    431
    media_image1.png
    Greyscale

Fig.2 when inequalities are defined by Po.
    
    PNG
    media_image2.png
    270
    492
    media_image2.png
    Greyscale

As can be seen the new thresholds when the inequalities are written in terms of Po are ΔPLIMIT equals 4W+prePo and  -ΔPLIMIT equals -4 W+preP0.  Essentially the steps of Fig. 8 are asking if Po has changed from prePo in a positive direction of ΔPLIMIT and changed from prePo in a negative direction of -ΔPLIMIT. At such times it is determined whether or not Po has violated such maximum and minimum thresholds.  Therefore, Kandatsu does determine if power level is within a maximum and minimum threshold.  Thus, the circuit operates as claimed.  While Kandatsu discloses a detection in the change of power, it can be seen that the change in power can be expressed with respect to the power level of Po.  Thus, the claims operate as claimed and Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849